—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 19, 1998, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The court correctly found that defendant lacked standing to challenge the search of the grate on the street into which the police had seen him drop narcotics. Defendant lacked any reasonable expectation of privacy in the grate, in that it was visible and *131accessible to the public and defendant had no right to exclude others (People v Ramirez-Portoreal, 88 NY2d 99, 112-113).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Concur — Sullivan, P. J., Rubin, Saxe, Buckley and Friedman, JJ.